EXHIBIT 10.2



[Hemisphere Letterhead]




September [   ], 2016


[Name]
c/o Hemisphere Media Group, Inc.
4000 Ponce de Leon Blvd., Suite 650
Coral Gables, FL 33146




Dear [First Name]:




As you know, Intermedia Partners VII, LP (“IMPVII”) and Intermedia Cine Latino,
LLC (“IMCL” and together with IMPVII, “Intermedia”) intend on entering into a
transaction with Searchlight Capital II, L.P., Searchlight Capital II PV, L.P.
or their respective affiliated funds, vehicles or entities (“SCP”) and Peter
Kern (“Kern” and together with SCP, the “Investors”), pursuant to which, among
other things, the Investors will provide the limited partners of Intermedia with
certain liquidity options with respect to all of the shares of capital stock of
Hemisphere Media Group, Inc. (“HMG”) and warrants to purchase HMG capital stock
owned by Intermedia (such capital stock and warrants, the “Intermedia
Securities”).   The proposed transaction described in the foregoing sentence
whereby (i) limited partnerships or other special purpose vehicles, controlled
by Kern (and capitalized by SCP, the existing limited partners of Intermedia
and/or any other third party participant in the proposed transaction), will
acquire all or a portion of the Intermedia Securities and/or (ii) the existing
limited partners of Intermedia will, if they so elect, receive a distribution of
their allocable share of the Intermedia Securities, is hereinafter referred to
as the “First Transaction” and the ultimate termination, liquidation or
dissolution of such limited partnerships or other special purpose vehicles or
entities holding the acquired Intermedia Securities following completion of the
First Transaction and distribution of such Intermedia Securities to SCP, the
existing limited partners of Intermedia or such other third party participants,
is hereinafter referred to as the “Second Transaction.”


Pursuant to Section 4(c)(ii) of your employment agreement with HMG, dated May 6,
2013, (as amended, modified or restated, the “Employment Agreement”), you are
entitled to certain enhanced severance benefits if (i) you are terminated by HMG
without “Cause” or you resign your employment for “Good Reason” (as such terms
are defined in the Employment Agreement) 60 days before, or 12 months following,
a “Change in Control” (as defined in the Hemisphere Media Group, Inc. Amended
and Restated 2013 Equity Incentive Plan (the “Equity Plan”)) or (ii) HMG elects
not to extend the “Term” of the Employment Agreement (as such term is defined in
the Employment Agreement) at any time following a Change in Control.


By signing this letter, you acknowledge and agree that you are aware of the
general framework and objectives of the First Transaction and the Second
Transaction and have

--------------------------------------------------------------------------------

reviewed the Employment Agreement and the Equity Plan.  In addition, you hereby
(i) acknowledge and agree that the consummation of the transactions contemplated
by the First Transaction does not constitute a Change in Control, and (ii) waive
any right in the future to assert that you were entitled to any enhanced
severance benefits described in Section 4(c)(ii) of the Employment Agreement due
to (A) your termination by HMG without Cause or your resignation for Good Reason
60 days before, or 12 months following, the consummation of the Second
Transaction or (B) HMG’s election not to extend the Term following the
consummation of the Second Transaction; provided, that for the avoidance of
doubt, your waiver under clauses (A) and (B) shall also apply if SCP acquires
Beneficial Ownership (as defined in the Equity Plan) of more than 50% of the
combined voting power of the Outstanding Company Voting Securities (as defined
in the Equity Plan) as a result of the consummation of the First Transaction
and/or the Second Transaction; provided, further, that for the avoidance of
doubt, your waiver under clauses (A) and (B) shall not apply to the extent that
(x) your termination by HMG without Cause or your resignation for Good Reason
occurs within 60 days before or 12 months following a Change in Control that
occurs after the consummation of the Second Transaction, or (y) HMG’s election
not to extend the Term is made following a Change in Control that occurs after
the consummation of the Second Transaction.  Furthermore, notwithstanding
anything to the contrary in the Equity Plan, if, at any time following the
consummation of the Second Transaction, SCP acquires Beneficial Ownership of
more than 50% of the combined voting power of the Outstanding Company Voting
Securities, such acquisition by SCP shall constitute a Change in Control for
purposes of determining whether you are entitled to the enhanced severance
benefits under the Employment Agreement described above; provided, however, that
if SCP has Beneficial Ownership of more than 50% of the combined voting power of
the Outstanding Company Voting Securities immediately following the consummation
of the Second Transaction, no subsequent acquisitions of Outstanding Company
Common Stock (as defined in the Equity Plan) or Outstanding Company Voting
Securities by SCP shall constitute a Change in Control.  You further agree that
you shall not take a position contrary to those set forth herein.


This letter shall be governed and construed by the laws of the State of Delaware
without regard to the conflict of laws principles thereof.  This letter may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


[signature page follows]

--------------------------------------------------------------------------------

 
Very truly yours,
          Hemisphere Media Group, Inc.                
 
By:
        Name       Title          


 

ACKNOWLEDGED AND AGREED:                            
 
   
 
 
[NAME]
   
 
 
 
   
 
 


 




 

--------------------------------------------------------------------------------
